                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA

                                    Savannah Division


UNITED STATES OF AMERICA                             )
                                                     )
                      v.                             )        Indictment No. CR418-256
                                                     )
                                                     )
PAUL FRANCIS DUNN III,                               )
                                                     )
                           Defendant                 )

                                           ORDER

         The Court GRANTS the Defendant's Attorney's Motion for Medical Leave of Court for the

dates of December 16th, 2019 - January 2d, 2020.


         SO ORDERED this WK day of 1RYHPEHU, 2019.




                                           ________________________
                                           ________
                                                  _____________
                                                              _____
                                           &KULVW
                                           &KULVWRSKHU/5D\
                                               VWRSKHHU/
                                                        / 5D\
                                           8QLWHG6WDWHV0DJLVUDWH-XGJH
                                           8QLWHG 6WDWHV 0DJL
                                                            J VUDWH -XGJH
                                           6RXWKHUQ'LVWULFWRI*HRUJLD
